DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 11/10/2022. Claims 1, 15-16, and 21 are currently amended. Claims 5-6 and 20 are canceled. Claims 1-4, 7-12, 14-19, and 21 are pending review in this action. The previous objections regarding the Drawings and the Abstract are withdrawn in light of Applicant's amendment to the Drawings and the Abstract. The previous 35 U.S.C 112 (b) rejections are withdrawn in light of Applicant's amendment to the Claims. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same combination of references used in the previous office action have been upheld as reading on the claims.
Drawings
The drawings were received on 11/10/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 12, 14-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2003/0077511 A1) (disclosed on IDS dated 07/08/2021) and further in view of Hattori et al. (US 2014/0242439 A1).
In Regards to Claim 1:
Mizuno discloses a top cover assembly (header, 7) of a secondary battery (1), comprising: a top cover plate (metal sheet, 3), provided with an electrode lead-out hole (through-hole, 10) (Figures 2 and 3A, [0005, 0007]). Mizuno further discloses that the top cover assembly (header, 7) comprises a sealing member (external insulating sheet, 4A), comprising a first sealing part (see annotated Figures 1C/1D below), wherein the first sealing part is arranged on an upper surface of the top cover plate (metal sheet, 3) (Figures 1C and 1D, [0007]). Mizuno further discloses that the top cover assembly (header, 7) comprises a lower insulating member (internal insulating sheet, 4B), provided with a first insulating part (see annotated Figures 1C/1D below) and a second insulating part (see annotated Figures 1C/1D below) which are connected with each other, wherein the first insulating part is arranged below the top cover plate (metal sheet, 3), the second insulating part extends upwards from the first insulating part and at least part of the second insulating part is located in the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0007]). Mizuno further discloses that the sealing member (external insulating sheet, 4A) is provided with a groove, and the second insulating part comprises a first matching part (see annotated Figures 1C/1D below), and the first matching part is embedded into the groove and is sealed with a bottom wall of the groove (Figures 1C and 1D, [0030]). Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is far away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]).
Mizuno is deficient in disclosing that at least part of an inner wall of the electrode lead-out hole is configured to be a second inclined surface, and the second inclined surface is gradually close to the central axis of the electrode lead-out hole along the direction from bottom to top.
Hattori discloses a secondary battery (10) comprising a top cover plate (external conduction member, 18) having an electrode lead-out hole (through-hole, 18a), wherein an inner wall of the electrode lead-out hole (through-hole, 18a) is configured to be a second inclined surface (18f), and the second inclined surface (18f) is gradually close to the central axis of the electrode lead-out hole (through-hole, 18a) along the direction from bottom to top (Figures 3 and 5C, [0046-0047]). Hattori further teaches that such a configuration wherein the electrode lead-out hole (through-hole, 18a) has an inner wall which is an inclined surface, the component adjacent to the inner wall may be subjected to less stress and therefore reduce the risk of damage [0047].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the inner wall of the electrode lead-out hole of Mizuno to be an inclined surface, with a reasonable expectation of success in reducing stress on the component which abuts the inner wall, thus reducing the risk of damage to the battery, as taught by Hattori. By doing so, all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    578
    776
    media_image1.png
    Greyscale

Annotated Figure 1C (Mizuno US 20030077511A1)


    PNG
    media_image2.png
    452
    716
    media_image2.png
    Greyscale

Annotated Figure 1C (Mizuno US 20030077511A1)

    PNG
    media_image3.png
    492
    668
    media_image3.png
    Greyscale

Annotated Figure 1D (Mizuno US 20030077511A1)

    PNG
    media_image4.png
    459
    751
    media_image4.png
    Greyscale

Annotated Figure 1D (Mizuno US 20030077511A1)
In Regards to Claim 2 (Dependent Upon Claim 1):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further discloses that the sealing member (external insulating sheet, 4A) is provided with a groove, and the second insulating part comprises a first matching part, and the first matching part is embedded into the groove and is sealed with a bottom wall of the groove (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 2 as set forth above. Mizuno further discloses that the groove is arranged on a lower surface of the first sealing part (Figures 1C/1D). Thus, all of the limitations of Claim 3 are met.

In Regards to Claim 7 (Dependent Upon Claim 1):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 7 are met.
In Regards to Claim 12 (Dependent Upon Claim 1):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further discloses a secondary battery (1), comprising the top cover assembly (header, 7) as claimed in Claim 1 (Figure 2, [0004-0006]). Thus, all of the limitations of Claim 12 are met.
In Regards to Claim 14 (Dependent Upon Claim 12):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 12 as set forth above. Mizuno further discloses that the secondary battery (1) of Claim 12 is configured to be used as a power source in an electric equipment [0001-0003]. Thus, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 3):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 3 as set forth above. Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]). Thus, all of the limitations of Claim 15 are met.
In Regards to Claim 17 (Dependent Upon Claim 2):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 2 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 3):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 3 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 18 are met.
In Regards to Claim 21 (Dependent Upon Claim 1):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figure 1D, [0030]). Thus, all of the limitations of Claim 21 are met.
Claims 4, 8-11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2003/0077511 A1) (disclosed on IDS dated 07/08/2021) as modified by Hattori et al. (US 2014/0242439 A1), as applied to Claims 1 and 3 above, and further in view of Terada et al. (JP 3756097 B2).
In Regards to Claim 4 (Dependent Upon Claim 3):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 3 as set forth above.
Mizuno is deficient in disclosing that the first sealing part is embedded with the top cover plate (metal sheet, 3) through the groove; or the lower surface of the first sealing part is provided with a slot, and the first sealing part is embedded with the top cover plate (metal sheet, 3) through the slot.
Terada discloses a sealed battery comprising a top cover assembly (header, 7) having a top cover plate (metal plate, 3), a sealing member (external insulating plate, 4A), and a lower insulating member (internal insulating sheet, 4B), wherein the sealing member (external insulating plate, 4A) comprises a first sealing part (see annotated Figure 1A below) and a second sealing part (see annotated Figure 1A below), wherein the first sealing part has a slot (bottom surface of external insulating plate, 4A, which abuts the metal plate, 3) [0004, 0009]. Terada teaches that a battery with such a (header, 7) has a reliably airtight seal [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the top cover assembly of Mizuno to include a slot in the first sealing part and then embed the top cover plate into the slot, as such a configuration is known in the art as useful for a top cover assembly configuration and would give the skilled artisan a reasonable expectation of success in producing a secondary battery which possess a reliable seal, as taught by Terada. By doing so, all of the limitations of Claim 4 are met.

    PNG
    media_image5.png
    485
    674
    media_image5.png
    Greyscale

Annotated Figure 1A (Terada JP 3756097B2)
In Regards to Claim 8 (Dependent Upon Claim 1):
Mizuno as modified by Hattori discloses the top cover assembly (header, 7) of Claim 1 as set forth above. Mizuno further discloses a second sealing part (see annotated Figures 1C/1D above) which extends downwards from the first sealing part (Figures 1C and 1D).
Mizuno is deficient in disclosing that at least part of the second sealing part is located in the electrode lead-out hole.
Terada discloses a sealed battery comprising a top cover assembly (header, 7) having a top cover plate (metal plate, 3), a sealing member (external insulating plate, 4A), and a lower insulating member (internal insulating sheet, 4B), wherein the sealing member (external insulating plate, 4A) comprises a first sealing part (see annotated Figure 1A above) and a second sealing part (see annotated Figure 1A above) (Figure 1B, [0004, 0009]). Terada further discloses that the second sealing part extends downwards from the first sealing part and that at part of the second sealing part is located in an electrode lead-out hole (through-hole, 10) located in the top cover plate (metal plate, 3) (Figures 1B and 2B, [0004]). Terada teaches that a battery with such a (header, 7) has a reliably airtight seal [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the top cover assembly of Mizuno to have the second sealing part extend, at least in part, to be located in the electrode lead-out hole, as it is known in the art for a secondary battery to have portions of both a sealing member and a lower insulating member be present in an electrode lead-out hole, and would provide the skilled artisan a reasonable expectation of success in producing a secondary battery which possess a reliable seal, as taught by Terada. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Mizuno as modified by Hattori and Terada discloses the top cover assembly (header, 7) of Claim 8 as set forth above. Mizuno discloses that the second insulating part comprises a second matching part (top surface of second insulating part which abuts the lower surface of the second sealing part), the second matching part is connected to a side surface of the first matching part which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10), and the second matching part is sealed with a lower end of the second sealing part (Figures 1C and 1D). Thus, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Mizuno as modified by Hattori and Terada discloses the top cover assembly (header, 7) of Claim 9 as set forth above. Mizuno further discloses that a top end of the second matching part is sealed with the lower end of the second sealing part (Figures 1C and 1D). Thus, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Mizuno as modified by Hattori and Terada discloses the top cover assembly (header, 7) of Claim 10 as set forth above. Mizuno further discloses that the top end of the second matching part is lower than a top end of the first matching part, as depicted in Figure 1C. Thus, all of the limitations of Claim 11 are met.
In Regards to Claim 16 (Dependent Upon Claim 4):
Mizuno as modified by Hattori and Terada discloses the top cover assembly (header, 7) of Claim 4 as set forth above. Mizuno further discloses an embodiment (depicted in Figure 1D) wherein a side surface of the first matching part, which is far away from a central axis of the electrode lead-out hole (through-hole, 10), is configured to be a first inclined surface, and the first inclined surface is gradually close to the central axis of the electrode lead-out hole (through-hole, 10) along a direction from bottom to top (see Figure 1D, [0021, 0031]). Thus, all of the limitations of Claim 16 are met.
In Regards to Claim 19 (Dependent Upon Claim 4):
Mizuno as modified by Hattori and Terada discloses the top cover assembly (header, 7) of Claim 4 as set forth above. Mizuno further disclose that the first matching part is sealed with a side wall of the groove which is adjacent to a central axis of the electrode lead-out hole (through-hole, 10) (Figures 1C and 1D, [0030]). Thus, all of the limitations of Claim 19 are met.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
The Applicant argues that the external conduction member (18) of Hattori et al. (US 2014/0242439 A1) is not an equivalent structure to the cover plate (13) of the instant application as the upper insulating part (15a) of Hattori is located below the external conduction member (18), whereas in the instant application the first sealing part (12) is located above the cover plate (13). The examiner notes that the modification of Mizuno et al. (US 2003/0077511 A1) in view of Hattori does not alter the configuration of the top cover plate (metal sheet, 3) and the sealing member (external insulating sheet, 4A), but merely the shape of the inner wall of the top cover plate (metal sheet, 3). 
The Applicant further argues that the inclined surface (18f) of Hattori is not gradually close to the central axis along a direction from bottom to top, but rather is gradually close to the central axis along a direction from top to bottom. The examiner maintains that the inner wall of the through-hole (18a) of Hattori meets the limitation of the instant claim requiring that at least part of an inner wall of the electrode lead-out hole is configured to be a second inclined surface, and the second inclined surface is gradually close to the central axis of the electrode lead-out hole along the direction from bottom to top (see annotated Figure 5C below).

    PNG
    media_image6.png
    389
    598
    media_image6.png
    Greyscale

Annotated Figure 5C (Hattori US 2014/0242439 A1)
In response to Applicant's argument that the intended role of the second inclined plane (131a) of the instant application and the intended role of the inclined surface (18f) of Hattori are not the same, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724